THE THIRTEENTH COURT OF APPEALS

                                   13-16-00442-CV


                                  Randall Lamberg
                                           v.
              John H. Murray, trustee of the Carol C. Murray Revocable
                                   Trust Indenture


                                   On appeal from the
                     377th District Court of Victoria County, Texas
                           Trial Cause No. 16-05-79402-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

October 20, 2016